      Case 2:20-cv-00053-TOR             ECF No. 1   filed 02/06/20   PageID.1 Page 1 of 17




 1   RICHARD C. EYMANN
     Eymann Allison Jones P.S.
 2
     2208 West Second Avenue
 3   Spokane, WA 99201-5417
     (509) 747-0101
 4
     Attorneys for Plaintiff
 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT FOR THE
 9                         EASTERN DISTRICT OF WASHINGTON
10
     MARSHA ROARK, a Washington
11
     resident.                                             No.
12
                                    Plaintiff,
13                                                         COMPLAINT FOR
           v.                                              DAMAGES AND DEMAND
14                                                         FOR JURY TRIAL
      BRIDGESTONE AMERICAS TIRE
15
      OPERATIONS, L.L.C., a Foreign
16    Liability Corporation,

17                                  Defendant.

18
                Plaintiff, MARSHA ROARK, by and through her undersigned counsel, for
19
     her        claims    against     Defendants,    BRIDGESTONE             AMERICAS                    TIRE
20
     OPERATIONS, L.L.C., states and alleges as follows:
21

22


     COMPLAINT FOR DAMAGES AND                                        EYMANN ALLISON JONES P.S.
                                                                          2208 West Second Avenue
     DEMAND FOR JURY TRIAL - 1                                            Spokane, WA 99201-5417
                                                                       509-747-0101 / 509-458-5977 fax
      Case 2:20-cv-00053-TOR           ECF No. 1    filed 02/06/20   PageID.2 Page 2 of 17




 1                                          I.     PARTIES
 2
           1.     At all times material hereto, Plaintiff, MARSHA ROARK, was and is
 3
     a resident of Spokane County, Washington and is otherwise sui juris.
 4
           2.     At    all    times     material   hereto,    Defendant,          BRIDGESTONE
 5
     AMERICAS          TIRE     OPERATIONS,          L.L.C    (hereinafter          referred            to   as
 6

 7   BRIDGESTONE), is a Delaware corporation with its principal place of business

 8   in the State of Tennessee located at 200 4th Avenue South, Suite 100, Nashville,
 9   TN 37201 which is authorized and operating its business in the State of
10
     Washington and has an agent or other representative in the State of Washington.
11
     Additionally, the Defendant, BRIDGESTONE, is engaged in the business of
12
     designing, manufacturing, distributing and/or selling tires, including a certain
13

14   FUZION TOURING P185/65 R14 86T, bearing DOT NUMBER IEEH CA1

15   2813, herein after referred to as the “Subject Tire”.

16                            II.   JURISDICTION AND VENUE
17
           3.     This Court has jurisdiction over the subject matter of this lawsuit
18
     pursuant to 28 U.S.C. §1332 as there is complete diversity between the plaintiff
19
     and the defendant. This Court has pendent jurisdiction over the state law claims.
20
     This is an action for damages in excess of SEVENTY-FIVE THOUSAND
21

22


      COMPLAINT FOR DAMAGES AND                                      EYMANN ALLISON JONES P.S.
                                                                         2208 West Second Avenue
      DEMAND FOR JURY TRIAL - 2                                          Spokane, WA 99201-5417
                                                                      509-747-0101 / 509-458-5977 fax
      Case 2:20-cv-00053-TOR        ECF No. 1   filed 02/06/20   PageID.3 Page 3 of 17




 1   DOLLARS ($75,000.00), exclusive of costs and interests. Venue is proper in the
 2
     Eastern District of Washington pursuant to 28 U.S.C. §1391.
 3
                             III.    STATEMENT OF FACTS
 4
           4.     Prior to June 20, 2017, the Defendant, BRIDGESTONE, designed,
 5
     manufactured, sold and/or placed the Subject Tire into the stream of commerce.
 6

 7         5.     On or about June 20, 2017, the Plaintiff, MARSHA ROARK,

 8   purchased a certain 2001 Dodge Neon bearing Vehicle Identification Number
 9   (VIN) 1B3ES46C31D182944, hereinafter referred to as the Subject Vehicle, from
10
     Rikki Bobbi Auto Sales upon which four (4) Fuzion Touring P185/65R14 tires,
11
     including the Subject Tire, were mounted on the Subject Vehicle. At the time of
12
     the Subject Vehicle was purchased, the Subject Tire was mounted on the driver’s
13

14   (left) front wheel position.

15         6.     On the afternoon of June 25, 2017, Plaintiff, MARSHA ROARK, was

16   operating the Subject Vehicle, upon which the Subject Tire was mounted on the
17
     driver’s (left) front wheel position, on Pine City Malden Road in Whitman County,
18
     Washington. At said time and place, the integrity of the Subject Tire failed and
19
     the tread and outer steel belt of the Subject Tire separated from the tire, which
20
     caused the Subject Vehicle to become unstable, swerve and rotate counter-
21

22   clockwise leaving the subject roadway and rolling over before coming to final rest.

      COMPLAINT FOR DAMAGES AND                                  EYMANN ALLISON JONES P.S.
                                                                     2208 West Second Avenue
      DEMAND FOR JURY TRIAL - 3                                      Spokane, WA 99201-5417
                                                                  509-747-0101 / 509-458-5977 fax
      Case 2:20-cv-00053-TOR      ECF No. 1    filed 02/06/20   PageID.4 Page 4 of 17




 1         7.     As a direct and proximate result of the tire failure and vehicle rollover,
 2
     the Plaintiff, MARSHA ROARK, suffered serious and permanent injuries more
 3
     fully described herein.
 4
                          IV. FIRST CAUSE OF ACTION
 5                Violation of Washington State Products Liability Act
 6
           8.     Plaintiff hereby realleges and incorporates each and every allegation
 7
     as set forth in paragraphs 1 through 7 herein.
 8
           9.     Defendant BRIDGESTONE is liable to Plaintiff, pursuant to the
 9

10
     Washington State Products Liability Law, RCW 7.72, et seq., for manufacturing a

11   product unreasonably dangerous as designed and by failing to issue adequate

12   warnings or instructions. At the time of its manufacture, and up to the date of the
13
     incident in this case, the Subject Tire was unsafe to an extent beyond that which
14
     would be contemplated by the ordinary consumer or user.
15
           10.    Defendant BRIDGESTONE is liable pursuant to the Washington
16
     State Products Liability Law, RCW 7.72, et seq., for manufacturing the Subject
17

18   Tire involved in this incident as it knew at the time of its design and later as it

19   received consumer’s feedback, concerns and complaints of loss of control of

20   vehicles.   Specifically, Defendant, BRIDGESTONE, knew the design of the
21
     Subject Tire was defective and unreasonably dangerous because it did not
22
     incorporate available features to resist initiation and growth of separation between
     COMPLAINT FOR DAMAGES AND                                  EYMANN ALLISON JONES P.S.
                                                                    2208 West Second Avenue
     DEMAND FOR JURY TRIAL - 4                                      Spokane, WA 99201-5417
                                                                 509-747-0101 / 509-458-5977 fax
      Case 2:20-cv-00053-TOR     ECF No. 1    filed 02/06/20   PageID.5 Page 5 of 17




 1   the tire’s internal components. The design of the Subject Tire was defective by
 2
     design in that it did not incorporate internal components with requisite fatigue
 3
     resistance to counter the constant centrifugal force incurred in normal and
 4
     foreseeable operation. The Subject Tire was defective by design in that the skim
 5
     stock rubber was defectively designed. Moreover, the skim stock was defective in
 6

 7   that it prevented bonding between the internal components, thus allowing for

 8   unintended movement between the steel belts. Furthermore, the design of the
 9   Subject Tire failed to incorporate a nylon cap ply and/or adequate belt wedge,
10
     which would have reduced the propensity for a tread-belt separation.
11
           11.    Defendant BRIDGESTONE is additionally liable to plaintiff for its
12
     failures and lack of compliance with RCW 7.72.030(1)(c) which states:
13

14         A product is not reasonably safe because adequate warnings or
           instructions were not provided after the product was manufactured
15         where a manufacturer learned or where a reasonable prudent
           manufacturer should have learned about a danger connected with the
16         product after it was manufactured. In such a case, the manufacturer
           is under a duty to act with regard to issuing warnings or instructions
17
           concerning the danger in the manner that a reasonably prudent
18         manufacturer would act in the same or similar circumstances. This
           duty is satisfied if the manufacturer exercises reasonable care to
19         inform product users.

20   Defendants failed to exercise reasonable care to inform product users of

21   defects in the Subject Tire learned after it was manufactured.
22


     COMPLAINT FOR DAMAGES AND                                 EYMANN ALLISON JONES P.S.
                                                                   2208 West Second Avenue
     DEMAND FOR JURY TRIAL - 5                                     Spokane, WA 99201-5417
                                                                509-747-0101 / 509-458-5977 fax
      Case 2:20-cv-00053-TOR       ECF No. 1    filed 02/06/20   PageID.6 Page 6 of 17




 1          12.    The defective and unreasonably dangerous condition of the Subject
 2
     Tire in one or more of the foregoing ways, was a substantial factor in causing
 3
     Plaintiff MARSHA ROARK to suffer serious and permanent injuries as a direct
 4
     and proximate result of the tire failure and vehicle rollover, which she will continue
 5
     to suffer in the future.
 6

 7          13.    Because of the above injuries, Plaintiff MARSHA ROARK has

 8   required medical care, and she will continue to require medical care and services
 9   in the future, all in amounts to be determined at the time of trial.
10
                           V. SECOND CAUSE OF ACTION
11                                 Strict Liability

12          14.    Plaintiff readopts and re-alleges Paragraphs 1 through 13, as fully as
13
     if said paragraphs were restated herein.
14
            15.    At all times material hereto, the Defendant, BRIDGESTONE,
15
     designed, manufactured, marketed, and placed into the stream of commerce the
16
     Subject Tire in a defective condition and was substantially unchanged from the
17

18   time it was placed into the stream of commerce.

19          16.    Plaintiff, MARSHA ROARK, alleges the Subject Tire was

20   unreasonably dangerous when it left the possession of the Defendant,
21
     BRIDGESTONE. The Defendant, BRIDGESTONE, defectively designed,
22
     marketed and manufactured the Subject Tire, which rendered it unreasonably
      COMPLAINT FOR DAMAGES AND                                  EYMANN ALLISON JONES P.S.
                                                                     2208 West Second Avenue
      DEMAND FOR JURY TRIAL - 6                                      Spokane, WA 99201-5417
                                                                  509-747-0101 / 509-458-5977 fax
      Case 2:20-cv-00053-TOR       ECF No. 1    filed 02/06/20   PageID.7 Page 7 of 17




 1   dangerous for its intended and foreseeable use. The failure of the Subject Tire was
 2
     a producing and proximate cause of the loss of control of the Subject Vehicle and
 3
     the permanent injuries to the Plaintiff, MARSHA ROARK. This action is therefore
 4
     brought under Sections 402(A) and 402(B) of the Restatement of Torts, Second.
 5
           17.    The design of the Subject Tire was defective and unreasonably
 6

 7   dangerous because it did not incorporate available features to resist initiation and

 8   growth of separation between the tire’s internal components. The design of the
 9   Subject Tire was defective by design in that it did not incorporate internal
10
     components with requisite fatigue resistance to counter the constant centrifugal
11
     force incurred in normal and foreseeable operation. The Subject Tire was defective
12
     by design in that the skim stock rubber was defectively designed. Moreover, the
13

14   skim stock was defective in that it prevented bonding between the internal

15   components, thus allowing for unintended movement between the steel belts.

16   Furthermore, the design of the Subject Tire failed to incorporate a nylon cap ply
17
     and/or adequate belt wedge, which would have reduced the propensity for a tread-
18
     belt separation.
19
           18.    As a result of the defective design of the Subject Tire including, but
20
     not limited to, the above identified defects, its tread and steel belt(s) could and did
21

22   unexpectedly separate during the normal and foreseeable operation of the Subject

      COMPLAINT FOR DAMAGES AND                                  EYMANN ALLISON JONES P.S.
                                                                     2208 West Second Avenue
      DEMAND FOR JURY TRIAL - 7                                      Spokane, WA 99201-5417
                                                                  509-747-0101 / 509-458-5977 fax
      Case 2:20-cv-00053-TOR       ECF No. 1    filed 02/06/20   PageID.8 Page 8 of 17




 1   Vehicle and Subject Tire. This propensity to suddenly and violently lose the tread-
 2
     belt under normal and foreseeable conditions will cause the person operating the
 3
     vehicle to lose total control, thus producing a catastrophic incident as is at issue in
 4
     this Civil Action. Comparing the utility versus risk of harm, the Subject Tire as
 5
     sold by the Defendant, BRIDGESTONE, was defective and unreasonably
 6

 7   dangerous with regard to design. At the time the Subject Tire left the Defendant,

 8   BRIDGESTONE, control, there were safer alternative designs that would have
 9   prevented the permanent injuries of the Plaintiff, MARSHA ROARK. Such safer
10
     alternative designs would not have materially impaired the utility of the Subject
11
     Tire. Moreover, these alternative designs were economically and technologically
12
     feasible.
13

14         19.    The Plaintiff, MARSHA ROARK, alleges that the Subject Tire was

15   manufactured defectively in that it would lose its tread-belt under normal and

16   foreseeable operating conditions. The Subject Tire was manufactured defectively
17
     in that the Subject Tire did not achieve full adhesion between its internal
18
     components. The manufacturing defect was a producing and proximate cause of
19
     the permanent injuries to the Plaintiff, MARSHA ROARK.
20
           20.    The Defendant, BRIDGESTONE, defectively marketed the Subject
21

22   Tire. Defendant, BRIDGESTONE, failed to give adequate warnings of the Subject

      COMPLAINT FOR DAMAGES AND                                  EYMANN ALLISON JONES P.S.
                                                                     2208 West Second Avenue
      DEMAND FOR JURY TRIAL - 8                                      Spokane, WA 99201-5417
                                                                  509-747-0101 / 509-458-5977 fax
      Case 2:20-cv-00053-TOR      ECF No. 1    filed 02/06/20   PageID.9 Page 9 of 17




 1   Tire’s dangerous propensities. These dangers include, but are not limited to, the
 2
     Subject Tire’s propensity for tread-belt separation under normal and foreseeable
 3
     operation and the dangers associated. This failure to warn and/or give adequate
 4
     instructions rendered the Subject Tire unreasonably dangerous as marketed by
 5
     Defendants. The marketing defects were a producing and proximate cause of this
 6

 7   incident and the permanent injuries to the Plaintiff, MARSHA ROARK.

 8         21.    The Subject Tire was unreasonably dangerous and defective because
 9   of its design characteristics, lack of sufficient warnings, use of inappropriate
10
     materials, propensity to permit a separation between its component parts and the
11
     tire, manufacturing defects and/or processing defects.
12
           22.    The Subject Tire was not reasonably safe as designed at the time of
13

14   manufacture because the likelihood that the defect in the Subject Tire which caused

15   the tread to separate from the tire would cause injury to drivers of the vehicles

16   similar to those in this case, and the seriousness and likelihood of injury
17
     outweighed the burden on the Defendant to design and manufacture a tire that
18
     would have prevented its component parts from separating and the tire suddenly
19
     and unexpectedly failing resulting in the loss of control of a vehicle.
20
           23.    The defects of design, manufacture, construction and lack of warnings
21

22   alleged above failed to meet the specifications for the Subject Tire and rendered

      COMPLAINT FOR DAMAGES AND                                 EYMANN ALLISON JONES P.S.
                                                                    2208 West Second Avenue
      DEMAND FOR JURY TRIAL - 9                                     Spokane, WA 99201-5417
                                                                 509-747-0101 / 509-458-5977 fax
     Case 2:20-cv-00053-TOR       ECF No. 1     filed 02/06/20   PageID.10 Page 10 of 17




 1   the Subject Tire unsafe to an extent beyond that which would be contemplated by
 2
     an ordinary consumer, and therefore, rendered the Defendant, BRIDGESTONE,
 3
     strictly liable for the permanent injuries suffered by the Plaintiff, MARSHA
 4
     ROARK.
 5
           24.    As a direct and proximate result of the Defendant, BRIDGESTONE,
 6

 7   negligence, the Plaintiff, MARSHA ROARK, suffered bodily injury and resulting

 8   pain and suffering, disability, disfigurement, mental anguish, loss of capacity for
 9   the enjoyment of life, expense of hospitalization, medical and nursing care and
10
     treatment, loss of earnings and/or loss of the ability to earn money, and aggravation
11
     of previously existing condition. The losses are either permanent or continuing
12
     and the Plaintiff will suffer such losses in the future.
13

14                         VI. THIRD CAUSE OF ACTION
                                     Negligence
15
           25.    Plaintiff readopts and re-alleges Paragraphs 1 through 24, as fully as
16
     if said paragraphs were restated herein.
17
           26.    At all times material hereto, the Defendant, BRIDGESTONE, owed
18

19   the Plaintiff, MARSHA ROARK, the duty to design, manufacture, assemble,

20   supply and/or market their tires, including the Subject Tire, in such a manner and

21   with the exercise of reasonable care, in a reasonably safe condition for use by the
22
     ordinary and reasonably prudent consumer and user.

      COMPLAINT FOR DAMAGES AND                                  EYMANN ALLISON JONES P.S.
                                                                     2208 West Second Avenue
      DEMAND FOR JURY TRIAL - 10                                     Spokane, WA 99201-5417
                                                                  509-747-0101 / 509-458-5977 fax
     Case 2:20-cv-00053-TOR     ECF No. 1      filed 02/06/20   PageID.11 Page 11 of 17




 1         27.    At all times material hereto, the Defendant, BRIDGESTONE, had a
 2
     duty to warn consumers or intended users of the subject tire of defects which it
 3
     knew or should have known, in the exercise of ordinary care, existed in the Subject
 4
     Tire and which defects rendered the Subject Tire unreasonably dangerous to use.
 5
           28.    The Defendant, BRIDGESTONE, breached its duty in various ways
 6

 7   including, but not limited to, one or more of the following negligent acts:

 8                a.    Negligently designed and/or manufactured the Subject Tire in
 9         a manner that the Subject Tire’s component parts could come apart and
10
           separate leading to a catastrophic failure including, but not limited to,
11
           designing and/or manufacturing the Subject Tire with a defect which
12
           resulted in the lack of a permanent and/or adequate bond among the Subject
13

14         Tire’s component parts resulting in the Subject Tire’s propensity to separate

15         and otherwise catastrophically fail;

16                b.    Negligently designed the Subject Tire without practical and
17
           alternative feasible design features including, but not limited to, the use of
18
           nylon reinforcement which would have prevented the Subject Tires tread
19
           separation and the subject crash;
20
                  c.    Negligently failed to make reasonable tests and/or inspections
21

22         of the Subject Tire to discover the defects in design and/or manufacture

     COMPLAINT FOR DAMAGES AND                                  EYMANN ALLISON JONES P.S.
                                                                    2208 West Second Avenue
     DEMAND FOR JURY TRIAL - 11                                     Spokane, WA 99201-5417
                                                                 509-747-0101 / 509-458-5977 fax
     Case 2:20-cv-00053-TOR      ECF No. 1    filed 02/06/20   PageID.12 Page 12 of 17




 1         including, but not limited to, the lack of a permanent and/or adequate bond
 2
           among the Subject Tire’s component parts resulting in the Subject Tire’s
 3
           propensity to separate and otherwise catastrophically fail;
 4
                  d.     Negligently failed to provide reasonable and adequate warning
 5
           to suppliers, consumers and users, including the Plaintiff, MARSHA
 6

 7         ROARK, that the Subject Tire’s failure could lead to a loss of vehicle

 8         control;
 9                e.     Negligently failed to provide reasonable and adequate
10
           warnings to suppliers, consumers and users that the Subject Tire’s failure
11
           could result in the disintegration of the structural integrity of the Subject
12
           Tire; and
13

14                f.     Failing to manufacture the Subject Tire with properly bonded

15         components so that the integrity of the Subject Tire would be maintained

16         through the life of the Subject Tire during ordinary use.
17
           29.    At all times material, the Defendant, BRIDGESTONE, knew or
18
     should have known that exposing users to the dangerous, defective and hazardous
19
     conditions relating to the Subject Tire’s propensity to separate and/or otherwise
20
     fail would give rise to serious bodily injuries to such users, including the Plaintiff,
21

22   MARSHA ROARK.

      COMPLAINT FOR DAMAGES AND                                EYMANN ALLISON JONES P.S.
                                                                    2208 West Second Avenue
      DEMAND FOR JURY TRIAL - 12                                    Spokane, WA 99201-5417
                                                                 509-747-0101 / 509-458-5977 fax
     Case 2:20-cv-00053-TOR       ECF No. 1     filed 02/06/20   PageID.13 Page 13 of 17




 1         30.    At all times material hereto, the dangerous, hazardous and defective
 2
     conditions described above in connection with the Subject Tire’s tread to separate
 3
     and/or detach from the tire were latent, and were not obvious to or discoverable by
 4
     an ordinary and reasonably prudent consumer or user including the Plaintiff,
 5
     MARSHA ROARK.
 6

 7         31.    At the time of the subject incident, the Subject Tire was being used

 8   by the Plaintiff, MARSHA ROARK, for the purpose the Subject Tire was
 9   manufactured and intended for.
10
           32.    As a direct and proximate result of the Defendant, BRIDGESTONE,
11
     negligence, the Plaintiff, MARSHA ROARK, suffered bodily injury and resulting
12
     pain and suffering, disability, disfigurement, mental anguish, loss of capacity for
13

14   the enjoyment of life, expense of hospitalization, medical and nursing care and

15   treatment, loss of earnings and/or loss of the ability to earn money, and aggravation

16   of previously existing condition. The losses are either permanent or continuing
17
     and the Plaintiff will suffer such losses in the future.
18
                         VII.    FOURTH CAUSE OF ACTION
19                              Breach of Express Warranty

20         33.    Plaintiff readopts and re-alleges Paragraphs 1 through 32, as fully as
21
     if said paragraphs were restated herein.
22


      COMPLAINT FOR DAMAGES AND                                  EYMANN ALLISON JONES P.S.
                                                                     2208 West Second Avenue
      DEMAND FOR JURY TRIAL - 13                                     Spokane, WA 99201-5417
                                                                  509-747-0101 / 509-458-5977 fax
     Case 2:20-cv-00053-TOR       ECF No. 1     filed 02/06/20   PageID.14 Page 14 of 17




 1         34.    The Defendant, BRIDGESTONE, sold and/or placed the Subject Tire
 2
     into the stream of commerce with an express warranty that when the Subject Tire
 3
     was properly cared for and maintained, it would not suddenly and unexpectedly
 4
     separate and/or de-tread.
 5
           35.    At the time of the subject incident, the Subject Tire was not over –
 6

 7   loaded and had minimal wear and yet, failed by separating and/or de-treading.

 8         36.    Such failure was the proximate cause of the subject incident and the
 9   permanent injuries suffered by the Plaintiff, MARSHA ROARK.
10
           37.    As a direct and proximate result of the Defendant, BRIDGESTONE,
11
     breach of express warranty, the Plaintiff, MARSHA ROARK, suffered bodily
12
     injury and resulting pain and suffering, disability, disfigurement, mental anguish,
13

14   loss of capacity for the enjoyment of life, expense of hospitalization, medical and

15   nursing care and treatment, loss of earnings and/or loss of the ability to earn money,

16   and aggravation of previously existing condition. The losses are either permanent
17
     or continuing and the Plaintiff will suffer such losses in the future.
18
                         VIII.     FIFTH CAUSE OF ACTION
19                               Breach of Implied Warranty

20         38.    Plaintiff readopts and re-alleges Paragraphs 1 through 37, as fully as
21
     if said paragraphs were restated herein.
22


      COMPLAINT FOR DAMAGES AND                                  EYMANN ALLISON JONES P.S.
                                                                     2208 West Second Avenue
      DEMAND FOR JURY TRIAL - 14                                     Spokane, WA 99201-5417
                                                                  509-747-0101 / 509-458-5977 fax
     Case 2:20-cv-00053-TOR       ECF No. 1    filed 02/06/20   PageID.15 Page 15 of 17




 1         39.    The Defendant, BRIDGESTONE, sold the Subject Tire which was
 2
     unfit for merchantability.
 3
           40.    The Defendant, BRIDGESTONE, impliedly warranted that the
 4
     Subject Tire was fit for its intended, foreseeable, and ordinary purpose and as such
 5
     was merchantable.
 6

 7         41.    At all times material hereto, the Subject Tire was not fit for its

 8   intended, foreseeable, and ordinary purpose and was thus not merchantable. The
 9   Subject Tire was unreasonably dangerous because of its defects in design and
10
     manufacture.
11
           42.    The Defendant, BRIDGESTONE, had actual knowledge, or
12
     exercising reasonable care should have known that the Subject Tire was
13

14   unmerchantable and unfit for its intended, foreseeable and ordinary purpose

15   because of its propensity to lose its tread-belt.

16         43.    The Defendant, BRIDGESTONE, knowledge of the defective
17
     propensities of the failed tire constitutes a material breach of implied warranty.
18
           44.    As a direct and proximate result of the Defendant, BRIDGESTONE,
19
     breach of implied warranty, the Plaintiff, MARSHA ROARK, suffered bodily
20
     injury and resulting pain and suffering, disability, disfigurement, mental anguish,
21

22   loss of capacity for the enjoyment of life, expense of hospitalization, medical and

      COMPLAINT FOR DAMAGES AND                                 EYMANN ALLISON JONES P.S.
                                                                    2208 West Second Avenue
      DEMAND FOR JURY TRIAL - 15                                    Spokane, WA 99201-5417
                                                                 509-747-0101 / 509-458-5977 fax
     Case 2:20-cv-00053-TOR         ECF No. 1   filed 02/06/20   PageID.16 Page 16 of 17




 1   nursing care and treatment, loss of earnings and/or loss of the ability to earn money,
 2
     and aggravation of previously existing condition. The losses are either permanent
 3
     or continuing and the Plaintiff will suffer such losses in the future.
 4
                                       IX.      DAMAGES
 5
           45.    As a direct and proximate result of the breaches, misrepresentations
 6

 7   and negligence of defendants, plaintiff MARSHA ROARK has sustained general

 8   and special damages including past and future medical expenses, future economic
 9   loss, lost earning capacity, out-of-pocket expenses, pain and suffering, emotional
10
     distress, disability, disfigurement, mental anguish and loss of enjoyment of life, all
11
     in amounts to be proven at trial.
12
                                     X.      JURY DEMAND
13

14         46.    A jury trial is requested.

15                                  PRAYER FOR RELIEF

16         WHEREFORE, plaintiff prays for judgment against defendant for general
17
     and special damages as follows:
18
           1.     For general and other damages, including damages for pain and
19
     suffering, disability, disfigurement, mental anguish, anxiety and loss of enjoyment
20
     of life, and aggravation of previously existing condition, all in amounts to be
21

22   proven at the time of trial;

      COMPLAINT FOR DAMAGES AND                                  EYMANN ALLISON JONES P.S.
                                                                     2208 West Second Avenue
      DEMAND FOR JURY TRIAL - 16                                     Spokane, WA 99201-5417
                                                                  509-747-0101 / 509-458-5977 fax
     Case 2:20-cv-00053-TOR     ECF No. 1     filed 02/06/20   PageID.17 Page 17 of 17




 1          2.    For special damages including, but not limited to, past and future
 2
     medical expenses, future economic loss, lost earning capacity, out-of-pocket
 3
     expenses and such other special damages, all in amounts to be proven at the time
 4
     of trial;
 5
            3.    For prejudgment interest;
 6

 7          4.    For plaintiff’s costs and disbursements incurred herein; and

 8          5.    For such other and further relief, including punitive and/or exemplary
 9   damages as permitted by law (i.e. if the law changes) and/or the Court as the Court
10
     may deem just and equitable.
11
            DATED this 6th day of February, 2020.
12
                                EYMANN ALLISON JONES P.S.
13
                                BY s/Richard C. Eymann
14                                    RICHARD C. EYMANN, WSBA #7470
                                      eymann@eahjlaw.com
15                               2208 West Second Avenue
                                 Spokane, WA 99201
16                               Tel. 509-747-0101
17                               -AND-
                                 ERNESTO L. SANTOS, JR., Pro Hac Vice Pending
18                               ernesto@hsptrial.com
                                 JAY HALPERN, Pro Hac Vice Pending
19                               jay@hsptrial.com
                                 HALPERN | SANTOS | PINKERT
20                               150 Alhambra Circle, Suite 1100
                                 Coral Gables, FL 33134
21                               Tel. 305-445-1111
22                              Attorneys for Plaintiff

      COMPLAINT FOR DAMAGES AND                                EYMANN ALLISON JONES P.S.
                                                                   2208 West Second Avenue
      DEMAND FOR JURY TRIAL - 17                                   Spokane, WA 99201-5417
                                                                509-747-0101 / 509-458-5977 fax
